Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed July 29, 2022 in response to the Office Action of March 29, 2022 is acknowledged and has been entered.  Claims 1-13, 15-21, 23, 27, 30-52, 54, 60, 61, 64,  and 66-253 have been cancelled. Claim 14 has been amended. 
2.	Claims 14, 22, 24-26, 28, 29, 53, 55-59, 62, 63, 65 and 254-256 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  	Claims 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the reasons of record set forth below.
The specification nor the claims define  the terms ILT or LMIR.  Thus, the scope of these terms is undefined and indefinite.   

Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of ILT or LMIR, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of ILT or LMIR.
Additionally, the claims contain both “or” and “and/or”, thus it is unclear which term is limiting and if the claims are in the alternative or a combination. 

Response to Arguments
	4.	Applicant argues that claim 54 has been canceled, thereby obviating the rejection with regard to this claim.  Applicant argues that without acquiescing to the rejection and solely to expedite prosecution, claim 56, as amended herein, no longer recites “CD85” and “LMIR,” thereby obviating the rejection. Withdrawal of this rejection under 35 U.S.C. 112(b) is respectfully requested.

	Applicant’s arguments have been considered, but have not been found persuasive.  Although claim 56 no longer recites “CD85” and “LMIR,” claim 56 still recites ILT, which has not been defined by neither the specification nor the claims.  Thus, the term ILT is indefinite for the reasons of record.  Additionally, claim 56 still contains both “or” and “and/or” (see line 3), thus it is unclear which term is limiting and if the claims are in the alternative or a combination. Thus, the rejection of claim 56 is maintained for these reasons of record. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 14, 22, 28-29, 55-59 and 63  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montgomery et al. (Developmental and Comparative Immunology Sep. 16, 2011, 37:151-163), “Montgomery”, evidenced by Frazier (J. Immunology May 17, 2013 190:6198-6208), “Frazier” for the reasons of record.
Montgomery teaches a chimeric protein comprising the two extracellular regions and the transmembrane domain of KIR2DL3 (an inhKIR) fused to the inhibitory cytoplasmic tails of the inhibitory channel catfish leukocyte immune type receptor (IpLITR1.2a and IPLITR1.1b).  See abstract, p.153-§ 2.2 and p. 154 § 3.1.
The KIR2DL3 extracellular domain comprises D1 and D2 ligand binding domains, a non-antibody scaffold.  See Frazier-p. 6198-right column and Fig. 1A.  
The KIR2DL3 extracellular domain comprises a hinge domain.  See Frazier-abstract, p. 6198-right column, and p. 6200-Hinge angle calculation.
The KIR2DL3 extracellular domain binds HLA-C, which is present on normal cells and not always on a cancer cell.  See Frazier-abstract and Fig. 2. 
Montgomery teaches cytoplasmic tails of the inhibitory channel catfish leukocyte immune type receptor (IpLITR1.2a and IPLITR1.1b) contain ITIM and ITIM like motifs.  See p. 154 § 3.1 and Supplementary Fig. 1.  

Response to Arguments
	6.	Applicant argues that in setting forth the rejection, the Office alleges that “Montgomery teaches a chimeric protein comprising the two extracellular regions and the transmembrane domain of KIR2DL3 (an inhKIR) fused to the inhibitory cytoplasmic tails of the inhibitory channel catfish leukocyte immune type receptor (IpLITR1.2a and IPLITR1.1b).”? According to the Office, “[t]he KIR2DL3 extracellular domain comprises D1 and D2 ligand binding domains, a non-antibody scaffold.”
	Applicant argues that without acquiescing to the rejection and solely to expedite prosecution, claim 14 has been amended to recite, inter alia, an inhKIR-CAR comprising an extra-cellular antigen binding domain from an antibody molecule or a non-antibody scaffold, provided that the non-antibody scaffold does not comprise a KIR2DL3 extracellular D1 or D2 domain.
Applicant argues that Montgomery does not teach such an inhKIR-CAR as recited in claim 14. Nor does Frazier provide any evidence that would support the alleged rejection based on Montgomery.
Applicant argues that for at least these reasons, claim 14 is novel over Montgomery evidenced by Frazier. Therefore, claims 22, 28, 29, 55-59 and 63, which depend directly or indirectly from claim 14, are free of the rejection as well. Reconsideration and withdrawal of this rejection under 35 U.S.C. 102(a)(1) is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.   The new limitation in amended claim 14, “provided that the non-antibody scaffold does not comprise an extracellular D1 or D2 domain from KIR2DL3 or KIR2DS4”, is interpreted in the alternative.  Specifically it encompasses non-antibody scaffolds that do not comprise an extracellular D1 or D2 domain from KIR2DL3 or that do not comprise an extracellular D1 or D2 domain from KIR2DS4, but it does not exclude non-antibody scaffolds that comprises an extracellular D1 or D2 domain from both KIR2DL3 and KIR2DS4.  The KIR2DL3 extracellular domain of Montgomery does not comprise an extracellular D1 or D2 domain from KIR2DS4.  Thus, the chimeric protein comprising the KIR2DL3 extracellular domain of Montgomery meets the limitations of amended claim 14.  Therefore the rejection is maintained for the reasons of record. 

7.	Claim(s) 14, 22, 28-29, 53, 57-59, 63 and 256 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz et al. (J. Immunology 2001 166:7260-7267, IDS), “Katz”, evidenced by Graef et al. (Journal of Experimental Medicine Oct. 26, 2009, 206: 2557-2572), “Graef” and Debska-Zielkowska et al. (Cells July 14, 2021 10: 1777, pages 1-22), “Debska” for the reasons of record.
Katz teaches a chimeric molecule of the KIR2DS4 extracellular domain fused to the transmembrane and cytoplasmic portion KIR2DL1 (an inhKIR).  See abstract and p. 7261-right column-3rd paragraph. 
Graef teaches that the KIR2DS4 extracellular domain comprises D1 and D2 domains, a non-antibody scaffold that binds HLA-C and HLA-A*11, and a hinge domain.  See Figs. 4, 6 and 7 and p. 2561-right column-last paragraph and p. 2563- right column-last paragraph. 
Debska- teaches that the KIR2DL1 cytoplasmic domain comprises an ITIM domain.  See Fig. 3. 
Katz teaches KIR2DS4 binds HLA-C, which is present on normal cells and not always on a cancer cell.  See abstract and Figure 5. 

Response to Arguments
8.	Applicant argues that without acquiescing to the rejection and solely to expedite prosecution, claim 14 has been amended to recite, inter alia, an inhKIR-CAR comprising an extra-cellular antigen binding domain from an antibody molecule or a non-antibody scaffold, provided that the non-antibody scaffold does not comprise a KIR2DS4 extracellular D1 or D2 domain.
Applicant argues that Katz does not teach such an inhKIR-CAR as recited in amended claim 14. Nor do Graef and Debska provide any evidence that would support the alleged rejection based on Katz.
Applicant argues that for at least these reasons, claim 14 is novel over Katz as evidenced by Graef and Debska. Therefore, claims 22, 28, 29, 53, 57-59, 63, and 256, which depend directly or indirectly from claim 14, are free of the rejection as well. Reconsideration and withdrawal of this rejection under 35 U.S.C. 102(a)(1) is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.   The new limitation in amended claim 14, “provided that the non-antibody scaffold does not comprise an extracellular D1 or D2 domain from KIR2DL3 or KIR2DS4”, is interpreted in the alternative.  Specifically it encompasses non-antibody scaffolds that do not comprise an extracellular D1 or D2 domain from KIR2DL3 or that do not comprise an extracellular D1 or D2 domain from KIR2DS4, but it does not exclude non-antibody scaffolds that comprises an extracellular D1 or D2 domain from both KIR2DL3 and KIR2DS4.  The  KIR2DS4 extracellular domain of Katz does not comprise an extracellular D1 or D2 domain from KIR2DL3.  Thus, the chimeric protein comprising the KIR2DS4 extracellular domain of Katz meets the limitations of amended claim 14.  Therefore the rejection is maintained for the reasons of record. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9.	Claims 14, 22, 24-26, 28, 29, 53, 55-59, 62, and 254-256 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 30-33 of U.S. Patent No. 10,577,417 (Beatty et al. March 3, 2020) evidenced by Debska-Zielkowska et al. (Cells July 14, 2021 10: 1777, pages 1-22), “Debska” for the reasons of record.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘417 claims are drawn to:
1. An isolated nucleic acid molecule encoding a natural killer cell immune-function receptor-chimeric antigen receptor (NKR-CAR), wherein the encoded NKR-CAR comprises: (a) an extracellular antigen binding domain that binds to mesothelin, wherein the antigen binding domain comprises a heavy chain complementarity determining region 1 (HC CDR1), a heavy chain complementarity determining region 2 (HC CDR2), a heavy chain complementarity determining region 3 (HC CDR3), a light chain complementarity determining region 1 (LC CDR1), a light chain complementarity determining region 2 (LC CDR2), and a light chain complementarity determining region 3 (LC CDR3), wherein: (i) the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 234, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 234; or (ii) the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 240, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 240; (b) a NKR transmembrane domain; and (c) a cytoplasmic domain. 
    2. The isolated nucleic acid molecule of claim 1, wherein: (a) the antigen binding domain that binds mesothelin comprises: a heavy chain variable region comprising: i) the amino acid sequence of an anti-mesothelin heavy chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or a light chain variable region comprising: i) the amino acid sequence of an anti-mesothelin light chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or (b) the antigen binding domain that binds mesothelin comprises: i) the amino acid sequence of SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto. 
    3. The isolated nucleic acid molecule of claim 1, wherein the encoded NKR-CAR comprises: a killer cell immunoglobulin-like receptor chimeric antigen receptor (KIR-CAR), wherein the KIR-CAR comprises one or both of a transmembrane domain from a KIR (a KIR transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from a KIR (a KIR cytoplasmic domain); a natural cytotoxicity receptor chimeric antigen receptor (NCR-CAR), wherein the NCR-CAR comprises one or both of a transmembrane domain from a NCR (a NCR transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from a NCR (a NCR cytoplasmic domain); a signaling lymphocyte activation molecule family chimeric antigen receptor (SLAMF-CAR), wherein the SLAMF-CAR comprises one or both of a transmembrane domain from a SLAMF (a SLAMF transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from a SLAMF (a SLAMF cytoplasmic domain); a Fc receptor chimeric antigen receptor (FcR-CAR), wherein the FcR-CAR comprises one or both of a transmembrane domain from a FcR selected from CD16 or CD64, or a cytoplasmic domain comprising a functional signaling domain from a FcR selected from CD16 or CD64; or a Ly49 receptor chimeric antigen receptor (Ly49-CAR), wherein the Ly49-CAR comprises one or both of a transmembrane domain from Ly49 (a Ly49 transmembrane domain) or a cytoplasmic domain comprising a functional signaling domain from Ly49 (a Ly49 cytoplasmic domain). 
    4. The isolated nucleic acid molecule of claim 3, wherein: (i) the KIR transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: KIR2DS2, KIR2DL3, KIR2DL1, KIR2DL2, KIR2DL4, KIR2DL5A, KIR2DL5B, KIR2DS1, KIR2DS3, KIR2DS4, KIR2DS5, KIR3DL1, KIR3DS1, KIR3DL2, KIR3DL3, KIR2DP1 and KIR3DP1; (ii) the KIR cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: KIR2DS2, KIR2DL3, KIR2DL1, KIR2DL2, KIR2DL4, KIR2DL5A, KIR2DL5B, KIR2DS1, KIR2DS3, KIR2DS4, KIR2DS5, KIR3DL1, KIR3DS1, KIR3DL2, KIR3DL3, KIR2DP1 and KIR3DP1; and/or (iii) the KIR-CAR further comprises one or more of a KIR D0 domain, a KIR D1 domain, and/or a KIR D2 domain. 
    5. The isolated nucleic acid molecule of claim 3, wherein: (i) the NCR transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: NKp46, NKp30, and NKp44; and/or (ii) the NCR cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: NKp46, NKp30, and NKp44. 
    6. The isolated nucleic acid molecule of claim 3, wherein: (i) the SLAMF transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: SLAM, CD48, CD229, 2B4, CD84, NTB-A, CRACC, BLAME, and CD2F-10; and/or (ii) the SLAMF cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: SLAM, CD48, CD229, 2B4, CD84, NTB-A, CRACC, BLAME, and CD2F-10. 
    7. The isolated nucleic acid molecule of claim 3, wherein: (i) the Ly49 transmembrane domain comprises a transmembrane domain of a protein selected from the group consisting of: Ly49A, Ly49C, Ly49H, and Ly49D; and/or (ii) the Ly49 cytoplasmic domain comprises a functional signaling domain of a protein selected from the group consisting of: Ly49A, Ly49C, Ly49H, and Ly49D. 
    8. The isolated nucleic acid molecule of claim 1, wherein: (i) the encoded transmembrane domain comprises an NKR transmembrane domain comprising a transmembrane domain of a protein selected from the group consisting of KIR2DS2, KIR2DL3, NKp46, a killer cell immunoglobulin-like receptor (KIR), a natural cytotoxicity receptor (NCR), a signaling lymphocyte activation molecule family (SLAMF), a Fc receptor (FcR), and a Ly49 receptor (Ly49); (ii) the encoded transmembrane domain comprises the amino acid sequence of SEQ ID NO: 357, 358, or 359; an amino acid sequence comprising at least one modification, but not more than 5 modifications of the amino acid sequence of SEQ ID NO: 357, 358, or 359; or an amino acid sequence with at least 95% sequence identity to SEQ ID NO: 357, 358, or 359; or (iii) the nucleic acid sequence encoding the transmembrane domain comprises nucleotides 771-830 of SEQ ID NO: 342, nucleotides 773-832 of SEQ ID NO: 344, or nucleotides 803-875 of SEQ ID NO: 346, or a nucleic acid sequence with at least 95% sequence identity thereto. 
    9. The isolated nucleic acid molecule of claim 1, wherein: (i) the encoded cytoplasmic domain comprises a NKR cytoplasmic domain comprising one or more functional signaling domains of a protein selected from the group consisting of KIR2DS2, KIR2DL3, NKp46, DAP12, a KIR, a NCR, a SLAMF, a FcR, and a Ly49; (ii) the encoded cytoplasmic domain comprises the amino acid sequence of SEQ ID NO: 360, 361, or 362; an amino acid sequence comprising at least one modification, but not more than 20 modifications of the amino acid sequence of SEQ ID NO: 360, 361, or 362; or an amino acid sequence with at least 95% sequence identity to SEQ ID NO: 360, 361, or 362; or (iii) the nucleic acid sequence encoding the cytoplasmic domain comprises nucleotides 831-947 of SEQ ID NO: 342, nucleotides 833-1060 of SEQ ID NO: 344, or nucleotides 876-949 of SEQ ID NO: 346, or a nucleic acid sequence with at least 95% sequence identity thereto. 
    10. The isolated nucleic acid molecule of claim 1, further comprising a leader sequence. 
    11. The isolated nucleic acid molecule of claim 1, wherein the extracellular antigen binding domain that binds mesothelin is connected to the transmembrane domain by a hinge domain. 
    12. The isolated nucleic acid molecule of claim 11, wherein: (i) the encoded hinge domain is selected from the group consisting of a CD8 hinge, an IgG4 hinge, an IgD hinge, a KIR2DS2 hinge, a KIR hinge, a NCR hinge, a SLAMF hinge, a FcR hinge, and a LY49 hinge; or (ii) the encoded hinge domain comprises the amino acid sequence of SEQ ID NO: 340, 3, or 4; an amino acid sequence comprising at least one modification, but not more than 5 modifications of the amino acid sequence of SEQ ID NO: 340, 3, or 4; or an amino acid sequence with at least 95% identity to the amino acid sequence of SEQ ID NO: 340, 3, or 4. 
    13. The isolated nucleic acid molecule of claim 1, wherein: i) the encoded transmembrane domain and cytoplasmic domain collectively comprise: the amino acid sequence of amino acids 413-487 of SEQ ID NO: 333 or amino acids 386-454 of SEQ ID NO: 335; an amino acid sequence having at least one modification, but not more than 30 modifications to amino acids 413-487 of SEQ ID NO: 333 or amino acids 386-454 of SEQ ID NO: 335; or an amino acid sequence with at least 95% identity to amino acids 413-487 of SEQ ID NO: 333 or amino acids 386-454 of SEQ ID NO: 335; or ii) the nucleic acid sequence encoding the transmembrane domain and the cytoplasmic domain comprises nucleotides 1237-1464 of SEQ ID NO: 332 or nucleotides 1156-1365 of SEQ ID NO: 334, or a sequence having at least 95% identity thereto. 
    14. The isolated nucleic acid molecule of claim 1, further comprising a nucleic acid sequence encoding an adaptor molecule. 
    15. The isolated nucleic acid molecule of claim 14, wherein: (i) the encoded adaptor molecule comprises a functional signaling domain of DAP12 or Fc epsilon receptor gamma (Fc R); (ii) the encoded adaptor molecule comprises the amino acid sequence of amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; an amino acid sequence having at least one modification, but not more than 20 modifications to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; or an amino acid sequence with at least 95% identity to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; or (iii) the nucleic acid sequence encoding the adaptor molecule comprises nucleotides 1-339 of SEQ ID NO: 332 or nucleotides 1-258 of SEQ ID NO: 334. 
    16. The isolated nucleic acid molecule of claim 14, further comprising a nucleic acid sequence encoding a peptide cleavage site of T2A, and wherein the nucleic acid encoding the peptide cleavage site links the nucleic acid sequence encoding the NKR-CAR to the nucleic acid sequence encoding the adaptor molecule. 
    17. The isolated nucleic acid molecule of claim 16, wherein the nucleic acid sequence encoding the peptide cleavage site encodes the amino acid sequence of SEQ ID NO: 57, or an amino acid sequence having at least 95% sequence identity thereto. 
    18. The isolated nucleic acid molecule of claim 1, further comprising a nucleic acid sequence encoding a T cell based-chimeric antigen receptor (TCAR) or a second NKR-CAR. 
    19. The isolated nucleic acid molecule of claim 18, wherein the encoded TCAR or the second NKR-CAR comprises an antigen binding domain that binds to a target antigen that is not mesothelin. 
    20. An isolated NKR-CAR polypeptide encoded by the nucleic acid molecule of claim 1. 
    21. The isolated NKR-CAR polypeptide of claim 20, wherein: (a) the antigen binding domain that binds mesothelin comprises: a heavy chain variable region comprising: i) the amino acid sequence of an anti-mesothelin heavy chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or a light chain variable region comprising: i) the amino acid sequence of an anti-mesothelin light chain variable region in SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto; and/or (b) the antigen binding domain that binds mesothelin comprises: i) the amino acid sequence of SEQ ID NO: 234 or 240; or ii) an amino acid sequence with at least 95% identity thereto. 
    22. A isolated NKR-CAR complex, comprising the NKR-CAR polypeptide of claim 20, and an adaptor molecule. 
    23. The isolated NKR-CAR complex of claim 22, wherein the adaptor molecule comprises: (i) a functional signaling domain of DAP12 or Fc epsilon R gamma; (ii) the amino acid sequence of amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; (iii) an amino acid sequence having at least one modification, but not more than 20 modifications to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335; or (iv) an amino acid sequence with at least 95% identity to amino acids 1-113 of SEQ ID NO: 333 or amino acids 1-86 of SEQ ID NO: 335. 
    24. A vector comprising the nucleic acid molecule of claim 1, wherein the vector is a DNA vector or an RNA vector. 
    25. An isolated cell, comprising the nucleic acid molecule of claim 1. 
    26. A method of making a cell, comprising introducing into the cell the nucleic acid molecule of claim 1. 
    27. A method of treating a mammal having a disease or disorder comprising administering to the mammal an effective amount of a cell comprising the nucleic acid molecule of claim 1. 
    28. The method of claim 27, wherein: (i) the disease or disorder is associated with the expression of mesothelin; and/or (ii) the disease or disorder is selected from the group consisting of mesothelioma, malignant pleural mesothelioma, non-small cell lung cancer, small cell lung cancer, squamous cell lung cancer, large cell lung cancer, pancreatic cancer, pancreatic ductal adenocarcinoma, pancreatic metastasis, ovarian cancer, colorectal cancer and bladder cancer, or any combination thereto. 
    30. The isolated nucleic acid molecule of claim 1, wherein the encoded NKR-CAR is an inhibiting NKR-CAR. 
    31. The isolated nucleic acid molecule of claim 1, wherein the cytoplasmic domain is a NKR cytoplasmic domain. 
    32. The isolated nucleic acid molecule of claim 1, wherein the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 234, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 234. 
    33. The isolated nucleic acid molecule of claim 1, wherein the HC CDR1, HC CDR2 and HC CDR3 are of the anti-mesothelin heavy chain amino acid sequence in SEQ ID NO: 240, and the LC CDR1, LC CDR2 and LC CDR3 are of the anti-mesothelin light chain amino acid sequence in SEQ ID NO: 240. 
Regarding claim 24 the VH and/or VL are on the same polypeptide, see claims 1 and 21, thus the CAR comprises a scFv.
Regarding claims 25, 26, 254, and 255, the scFv domain would comprise a single VH domain or a nanobody, also a VH domain, a sdAB (VH or VL) and a single VL and claim 24 comprises the VH or  VL domain in the alternative. 
Regarding claim 57, Debska- teaches that the KIR2DL and  the KIR2DL3 cytoplasmic domains comprise  an ITIM domain.  See Fig. 3. 
Thus, the instant claims are not patentably distinct from the patented claims because they relate to the same inventive concept and would have been obvious in view of the patented claims which have all of the characteristics of the claimed inhKIR-CAR as set forth above. 
	

10.	Claims 63 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 30-33 of U.S. Patent No. 10,577,417 (Beatty et al. March 3, 2020) evidenced by Debska-Zielkowska et al. (Cells July 14, 2021 10: 1777, pages 1-22), “Debska” as applied to claims 14, 22, 24-26, 28, 29, 53-59, 62, and 254-256 are in further view of US 2013/0280220 (Ahmed et al. Oct. 24, 2013), “Ahmed” evidenced by Pieper et al. (J Allergy Clin. Immunology March 8, 2013, 131: 959-71), “Pieper” for the reasons of record.
The ‘417 claims teach as set forth above, but do not teach binding an antigen of claims 63 or 65
Ahmed teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘417 claims and Ahmed and target two antigens like CD19 and EphA2 with the CARs of the ‘417 claims because Ahmed teaches  that by targeting two target molecules simultaneously, like CD19 and EphA2, TanCAR T cells achieve better tumor control and confer a better survival advantage over targeting single molecule.  Given the advantages taught by Ahmed one of skill in the art would have been motivated to target two antigens like mesothelin and CD19 or mesothelin and EphA2 with the combined CARs of the ‘417 claims and Ahmed.  
CD19 and EphA2 antigens are found on normal cells and are not always on a cancer cell.  See, e.g., Pieper abstract and Fig. 2. 
Response to Arguments
11.	Applicants argue that without acquiescing to the Office’s position, Applicants request that the non-statutory double patenting rejections be held in abeyance until the rejections outstanding in the instant application are overcome. At that time, Applicants may consider filing a terminal disclaimer, if necessary.

Applicant’s arguments have been considered, but have not been found persuasive.   The pending claims remain obvious in view of the patented claims for the reasons of record and no terminal disclaimer has been filed.  Thus, the rejections are maintained for the reasons of record.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim(s) 14, 22, 28, 29, 53, 55, 58, 59, 63 and 256 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Yusa and Campbell (J. Immunology 2003 170: 4539-4547), “Yusa” evidenced by Mulrooney (J. Immunology 2015 195: 1242-1250),  “Mulrooney” and evidenced by Lorentzen et al (Ann Neurol. 2009 65: 658-666), “Lorentzen”.
	Yusa teaches the inhibitory forms of killer cell Ig-like receptors (KIR) are MHC class I-binding receptors that are expressed by human NK cells.  See abstract.
	Yusa teaches constructing a chimeric form of the inhibitory KIR, KIR3DL1.  Yusa teaches fusion of the KIR3DL1 extracellular domain, transmembrane domain, and a part of the cytoplasmic with the cytoplasmic SHP-1 or SHP-2 catalytic domain or the SHP-2 SH2 domain.  See abstract and Figure 5A. 
	Yusa teaches that KIR3DL1 comprises D0, D1, and D2 domains.  See Fig. 1A.
	Mulrooney teaches that KIR3DL1 contains an extracellular hinge region between the D0 and D1 domains.  See p.1247-left column and Fig. 5.
	Lorentzen teaches that that KIR3DL1 binds to the HLA-Bw4 on bone marrow cells from multiple sclerosis patients and normal, healthy individuals, which are not cancer cells.  See Abstract, Materials and Methods, and Tables 4 and 5. 

13.	Claim(s) 14, 22, 28, 29, 53, 56-59, 63 and 256 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Faure and Long (J. Immunology 2002 168:6208-6214), “Faure”  evidenced by Moradi et al. (J. Biol. Chem. April 17, 2015 290(16): 10460-10471), “Moradi”.
	Faure teaches a chimeric, mutant KIR2DL4 receptor fused to an HA epitope tag. See p. 6209-left column and  Figure 1.  
	Faure teaches that mutation of the charged arginine-tyrosine motif (RY) in the transmembrane domain to a glycine-threonine (GT) made the mutant KIR2DL4 inhibitory.  See abstract, p. 6209-left column-1st paragraph, paragraph bridging pp. 6210-6211 and Fig. 4.  
	Moradi teaches that the extracellular domain of KIR2DL4 contains a D0 and D2 domain with a hinge region.  See Fig. 1. 
	Faure teaches that the cytoplasmic domain of KIR2DL4 contains inhibitory ITIM motifs.  See abstract, p. 6209-left column-1st paragraph, paragraph bridging pp. 6210-6211 and Fig. 4.  
	Regarding claim 56, ITIM-containing receptors from ILT is interpreted to include any ITIM domain.
	Faure teaches that KIR2DL4 binds HLA-G that is expressed on normal trophoblast cells.  See p. 6208-right column, last paragraph. 
Conclusion
14.	All other objections and rejections recited in the Office Action of March 29, 2022 are withdrawn in view of Applicant’s amendments and arguments.
	15.	Claims 14, 22, 24-26, 28, 29, 53, 55-59, 62, 63, 65, and 254-256 are rejected. 
16.	No claims allowed.
17.   	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642